Citation Nr: 1034848	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from February 2003 to January 
2004 with additional prior inactive duty in the National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection and a 10 percent rating for residuals 
of a left knee injury. 

In March 2007, November 2007, and September 2009, the Board 
remanded the claim to provide an opportunity for a hearing and 
for additional post-surgery examinations.  The Veteran testified 
before the Board sitting at the RO in August 2007.  A transcript 
of the hearing is associated with the claims file.  The claim is 
now before the Board for adjudication.  

In July 2009 and April 2010, the RO granted two periods of 
temporary total disability for convalescence following 
arthroscopic surgery of the left knee.  


FINDING OF FACT

The Veteran's residuals of a left knee injury are manifested by 
chondromalacia of the patella with mild degenerative changes.  
The Veteran experiences chronic severe pain, giving way, and 
instability requiring the use of a brace and support devices for 
mobility and regular nighttime use of narcotic medication for 
pain.  Range of motion is zero to 90 degrees flexion and zero 
degrees extension.  The Veteran is unable to walk extended 
distances, climb stairs, or stand for longer than 15 to 30 
minutes.  Imaging studies and surgical procedures showed 
cartilage fractures, effusion, and mild degenerative changes.





CONCLUSION OF LAW

The criteria for separate initial ratings of 20 percent for 
cartilage problems with locking, 10 percent of arthritis with 
noncompensable loss of motion, and 10 percent for instability, 
(but not greater) have been met under three diagnostic codes for 
the entire period of time covered by this appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served in the Alabama National Guard as a helicopter 
mechanic.  Prior to active duty in 2002, the Veteran injured his 
left knee and underwent surgical reconstruction of the anterior 
cruciate ligament.  The Veteran's unit was mobilized and he 
deployed to Southwest Asia in April 2003 where he aggravated the 
left knee in the line of duty.  The Veteran contends that the 
residuals of the left knee injury are more severe than are 
contemplated by the current rating. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran 
timely appealed the rating initially assigned for his disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  
  
Disability of the knee may be rated on the basis of limitation of 
motion.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
A 10 percent rating is warranted when extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The normal 
range of knee motion for VA purposes is from zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Impairment in the form of recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, 20 percent if 
moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Genu recurvatum, ankylosis, and impairment of the tibia and 
fibula as a result of nonunion or malunion are not indicated in 
this case.  Thus, those particular criteria do not apply.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2009).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be assigned 
for each affected major joint or group of minor joints.  In the 
absence of limitation of motion, X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups will 
warrant a 10 percent rating.  Absent limitation of motion, a 20 
percent rating is warranted for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In December 2002 prior to active duty, the Veteran injured his 
left knee in a fall.  A private orthopedic physician noted that a 
magnetic resonance image of the knee showed a complete anterior 
cruciate ligament (ACL) tear, grade I tear of the medial 
collateral ligament, and chondromalacia of the patellofemoral 
joint with effusion.  Chondromalacia patellae is abnormal 
softness of the cartilage of the kneecaps.  Clyburn v. West, 12 
Vet. App. 296, 298 (1999).  There was no meniscus damage.  At the 
end of December, the Veteran underwent arthroscopic ACL 
reconstruction and debridement of the chondromalacia.  The 
Veteran accomplished a course of physical therapy. 

In a February 2003 letter, the private physician noted that the 
Veteran had made improvements in range of motion and strength but 
that he should not engage in physical activity other than walking 
until three months after surgery when he could engage in light 
cycling and jogging.  The physician advised that normal 
activities should not be attempted for six months.  Two days 
later, an Army physician found the Veteran fit for deployment 
with his mobilized unit but with light duty restrictions.  The 
Veteran deployed to Southwest Asia in April 2003.  Two days 
later, the Veteran fell while walking to the mess hall and 
reinjured the left knee.  One week later, his knee gave way while 
he was wearing full battle equipment in excess of the weight 
allowed by the duty restrictions.  The Veteran was evaluated in 
the field and then evacuated to a military hospital in the United 
States in June 2003 for rehabilitation.  

In June 2003, the Veteran returned to his orthopedic physician 
who noted patellar pain and quadriceps atrophy.  However, the 
Veteran was able to continue physical therapy that included 
cycling 10 minutes per day. 

In September 2003, a military physician noted in a report of a 
Medical Evaluation Board that a magnetic resonance image obtained 
that month showed the previous ACL repair, chondromalacia of the 
patella, and minor degenerative changes of the lateral meniscus 
but no meniscus tears.  On examination, there was mild effusion 
and some limitation in range of motion but flexion was greater 
than 90 degrees.  The Veteran reported constant moderate pain 
that interfered with sleep every night.  The Veteran could walk 
100 yards but could not run, squat, or stand for longer than 10 
to 15 minutes.  The physician found that the Veteran had reached 
maximum improvement from physical therapy but was unable to 
perform his military duties.  In December 2003, the Veteran 
received a medical discharge with severance pay. 

In May 2004, the RO granted service connection for residuals of 
left knee surgery and assigned a rating of 10 percent by analogy 
under Diagnostic Code 5260 for limitation of flexion of the knee.  
The RO did not provide a rationale for the choice of the 
analogous rating.  

In July 2004, the private orthopedic physician examined the 
Veteran and obtained a new magnetic resonance image.  The ACL 
reconstruction remained intact and there was no evidence of a 
meniscal tear.  However, the imaging showed chondromalacia of the 
patellofemoral joint that extended into deep cartilage layers.  
There were also indications of small volume joint effusion and 
synovitis. 

In June 2005, a VA examiner did not review the claims file but 
accurately summarized the history of the Veteran's injury and 
previous treatment of the left knee.  The Veteran reported that 
after discharge from the National Guard, he returned to his full 
time job as a machinist that required standing for his entire 
shift.  He reported that he was unable to run, walk extended 
distances, or climb stairs and lost two to three days of work 
time per month because of the knee disability.  On examination, 
the Veteran walked with a normal gait and was able to get on and 
off an examination table without difficulty.  Range of motion was 
from zero to 110 degrees flexion with no additional limitation of 
motion due to pain or fatigue on repetition.  There was no 
effusion but some atrophy of the left quadriceps.  Diagnostic 
tests showed no boney abnormalities.  The Veteran did not report 
nor did the examiner note any instability or subluxation or the 
need for braces or other support devices.  

In January 2006, the Veteran's VA primary care physician noted 
that the Veteran reported increased left knee pain that 
interfered with sleep.  The physician prescribed a narcotic pain 
medication for use at night.  In March 2006, a VA magnetic 
resonance image showed no deficits in the ACL reconstruction and 
no joint effusion.  However, the image continued to show patellar 
cartilage defects.  

In August 2006, the private orthopedic physician performed an 
arthroscopic debridement and synovectomy of the left knee.  
During the procedure, the physician noted that the knee was 
stable with no ligament deficits but with multiple areas of 
chondromalacia that required debridement.  In a follow-up 
examination one month later, the physician noted that the Veteran 
could flex the knee to 110 degrees and was performing physical 
therapy but that it was too early to determine the effectiveness 
of the arthroscopic surgery.  

In an August 2007 Board hearing, the Veteran stated that he could 
no longer climb stairs in his home, wore a knee brace, and 
occasionally used a cane to prevent falls.  He stated that he 
experienced knee swelling, leg muscle atrophy, and considerable 
pain. The Veteran stated that he had undergone surgery in 
November 2006 to correct degenerative arthritis of his left knee, 
but that the surgery was not successful in relieving his symptoms 
and restoring function.  The Board reviewed the records of 
surgery and treatment by the private physician that confirmed 
that the Veteran underwent surgery in August 2006 as discussed 
above but not in November 2006.  
From August 2007 through March 2008, the private physician 
provided a series of injections to relieve knee pain.  

In May 2009, a VA physician noted a review of the claims file and 
the Veteran's report of constant severe knee pain aggravated by 
prolonged standing and walking.  The Veteran reported that he 
experienced giving way, instability, and daily locking episodes 
and always used a knee brace, and a cane or crutches.  He was 
able to walk one-quarter mile and stand or 15 to 30 minutes.  He 
reported that he continued to use prescription narcotic 
medication for pain.  The Veteran reported that he was currently 
unemployed as a production control clerk because his business 
lost a contract.  On examination, the physician observed 
tenderness and abnormal tracking of the patella but no evidence 
of dislocation or subluxation.   Range of motion was zero to 90 
degrees flexion and five degrees extension.  X-rays showed no 
joint space narrowing, effusion, or swelling.  A magnetic 
resonance image showed no ligament deficits but did show a small, 
full thickness patellar cartilage defect.  The physician 
diagnosed chondromalacia with residuals of mild degenerative 
arthritis of the knee.  He concluded that there was severe 
limitation in exercise and sports, moderate impairment of the 
ability to accomplish household chores, and mild or no impairment 
of other activities.  The physician did not comment on the 
capacity to continue work as a clerk.  

In August 2009, the Veteran submitted records from his private 
orthopedic physician that showed a second arthroscopic 
debridement of the left knee.  During the procedure, the 
physician noted loose and fractured cartilage at the trochlear 
and patella with synovitis throughout the knee but no ligament 
damage.   

In November 2009, a VA physician noted a review of the claims 
file and accurately summarized the history of injury and 
treatment including two arthroscopic debridement procedures.  The 
physician noted the Veteran's report of progressively worsening 
pain and loss of knee function and continued use of narcotic 
medication for pain.  The physician noted the same symptoms as 
were observed in the May 2009 examination including reports of 
giving way, instability, and frequent locking.  Range of motion 
was zero to 90 degrees flexion and zero degrees extension with 
pain but no additional limitation of motion on repetition.  
Concurrent X-rays showed a focal divot in the anterior mid-
patella but no effusion or degenerative changes.  The physician 
noted the same assessment of impairment of daily activities.  The 
physician also noted that the Veteran was back at work as a 
machinist but lost six weeks of time at work following the most 
recent arthroscopic debridement. 

The RO received correspondence from the Veteran in May 2010 after 
issuing the most recent supplemental statement of the case in 
March 2001 but prior to certifying the appeal to the Board in 
June 2010.  Unless evidence received under these conditions is 
not relevant or cumulative of evidence considered in the last 
supplemental statement of the case, the evidence must be referred 
to the Agency of Original Jurisdiction for consideration and 
issuance of a new supplemental statement of the case.  38 C.F.R. 
§ 19.37 (a) (2009).   In the letter, the Veteran reported that he 
returned to work as a machinist but was experiencing increasing 
pain and difficulty performing his workplace duties.  He stated 
that he continued to use narcotic medication at night, was only 
able to sleep three to four hours per night, and would not be 
able to walk without a brace to keep his knee from going in and 
out of joint.  The Veteran reported that he experienced 
additional but unspecified limitation of flexion, grinding and 
popping, and could not walk great distances or climb stairs.  He 
further stated that his private physician suggested cartilage 
replacement surgery which would require three months of 
convalescence away from his job.  

The Board will not refer the evidence to the Agency of Original 
Jurisdiction for another supplemental statement of the case but 
will consider the evidence in adjudicating the claim.  The Board 
concludes that the evidence presented in the letter is 
substantially cumulative of the symptoms noted by the VA 
physician in November 2009 including the Veteran's reports of 
worsening symptoms and increased pain.  The Veteran did report 
additional but unspecified limitation of flexion of the knee and 
that he continued to work with the full time use of a brace.  In 
view of the long delay in the adjudication of this appeal, the 
multiple remands for examination, and the degree of additional 
limitation of flexion necessary to warrant increased ratings 
under the applicable diagnostic code, the Board concludes that 
another remand for consideration by the AOJ is not warranted and 
would not be productive in further substantiating the claim.  

The RO granted two periods of a temporary total rating for 
convalescence following arthroscopic surgery.  Therefore, the 
Board will address the propriety of the rating of the knee 
disability over all other periods of time during the pendency of 
the appeal.  

The Board concludes that the Veteran's left knee disability is 
manifested primarily by deficiencies in trochlear and patella 
cartilage with episodes of locking, giving way, and instability 
for which specific diagnostic codes are available.  Though 
applicable, Diagnostic Codes 5260 and 5261 for limitation of 
flexion and extension provide for noncompensable ratings because 
the Veteran is not limited to 45 degrees flexion or 10 degrees 
extension.  However, as there is some imaging evidence of mild 
degenerative changes starting prior to discharge from active duty 
and noncompensable limitation of motion, a 10 percent rating for 
degenerative arthritis under Diagnostic Codes 5003 and 5010 is 
warranted for the entire period covered by this appeal.  Higher 
schedular ratings for arthritis are not available absent more 
limited ranges of motion.  

The Board concludes that a rating of 20 percent is warranted 
under Diagnostic Code 5258 for dislocated cartilage with frequent 
episodes of locking, pain, and effusion for the entire period 
covered by this appeal.  Clinical diagnoses of chondromalacia 
were noted after the injury on active duty and in most subsequent 
examinations.  The Veteran experiences moderate to severe 
constant pain and frequent episodes of locking.  Two arthroscopic 
procedures were performed to debride areas of cartilage damage 
and to remove fluid.  A higher schedular rating under this 
Diagnostic Code is not available.  

Finally, the Board concludes that a rating of 10 percent is 
warranted under Diagnostic Code 5257.  The Veteran's ligament 
restoration was repeatedly found to have been successful with no 
episodes of subluxation or lateral instability.  Stable 
conditions were noted by the private physician during both 
arthroscopic surgeries.   However, the Veteran did experience 
falls on active duty related to left knee instability and 
continues to experience giving way.  He wears a knee brace 
continuously and uses supportive devices to prevent falls.   
Therefore, despite the absence of pathology to explain 
instability, the Board concludes that a 10 percent rating is 
appropriate to contemplate the symptoms of instability other than 
those related to subluxation and ligament integrity.  A higher 
rating is not warranted because the only pathology shown to be a 
cause of instability is related to cartilage deficits that are 
addressed the rating under Diagnostic Code 5258.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected left knee disorder results 
in a unique disability that is not addressed by the rating 
criteria.  Specifically, there is no evidence of frequent 
hospitalization that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  The 
Board acknowledges the Veteran's report of increasing difficulty 
in performing his duties as a machinist that require standing for 
an entire shift.  The Veteran has received a total rating for the 
periods of time convalescing from surgery.  The records also 
showed that the Veteran has worked as a production clerk and 
therefore has skills that are appropriate for sedentary work.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell 
v. Brown, 9 Vet. App. 337 (1996).






ORDER

An increased initial rating for the left knee disorder is 
granted, from the effective date of service connection, with 
separate ratings in order of 20 percent for cartilage problems 
with locking, 10 percent of arthritis with noncompensable loss of 
motion, and 10 percent for instability, subject to the legal 
criteria governing the payment of monetary benefits.
 

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


